Citation Nr: 1827139	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a back condition, to include as secondary to service-connected right ankle condition.

2. Entitlement to service connection for left knee condition, to include as secondary to service-connected right ankle condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1982 to November 1982.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. That rating decision granted the Veteran's claim of entitlement to service connection for a right ankle condition but denied the Veteran's claim of entitlement for a back condition and a left knee condition. The Veteran filed a Notice of Disagreement (NOD) in May 2011 and a Statement of the Case (SOC) was issued in February 2014. The Veteran filed a timely Substantive Appeal (VA Form 9) in March 2014. Thus, the Veteran perfected a timely appeal of the issues.

In December 2014, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in October 2015, at which time the Board remanded the claim for further development.  The matter is once again before the Board for appellate consideration of the issues on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. A back condition, was not manifested during service, is not shown to be causally or etiologically related to service, and is not shown to be caused or aggravated by a service-connected disability.

2. A left knee condition, was not manifested during service, is not shown to be causally or etiologically related to service, and is not shown to be caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back condition have not been met. 38 U.S.C. §§ 1101, 1112, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2017).

2. The criteria for service connection for a left knee condition, including on a secondary basis, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012).

VA's duty to notify was satisfied by a letter in April 2010. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that although several of the Veteran's service treatment records (STRs) are part of the claims file, there was a formal finding in October 2010 that some of the Veteran's treatment records were unavailable. Generally, where service treatment records are incomplete, lost or presumed destroyed through no fault of the claimant, VA has a heightened duty to assist in the development of the case. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). Further, the Board has a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule. Available service treatment records, private treatment records, VA medical records and examinations, hearing testimony, and statements from the Veteran and her representative have been obtained.  All available relevant evidence has been obtained and associated with the record.  Neither the Veteran, nor her representative, has identified any additional existing evidence that is not of record that is necessary for a fair adjudication of her appeal.

As noted above, in October 2015, the Board remanded this matter to the AOJ for additional development, specifically to afford the Veteran a new examination and to obtain additional private treatment records from Dr. C., one of her treating physicians. Examinations with medical opinions were provided in April 2016. With respect to outstanding treatment records, the RO sent the Veteran a Duty to Assist letter in December 2015 requesting that the Veteran submit any additional evidence in support of her appeal and providing a VA form 21-4142, Authorization and Consent to Release Information, to obtain treatment information for each health care provider. The Veteran did not complete and return this form. Although the Veteran submitted treatment records from Dr. J.R.R., no treatment records from Dr. C. are of record. The Board notes that the Veteran has a duty to cooperate in the development of her claim. Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993). 

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999). Accordingly, the Board finds that there has been substantial compliance with the October 2015 remand directives and no further remand is necessary.  See Stegall, supra; D'Aries, supra.  Thus, the Board finds that VA has fully satisfied the duty to assist. 

In summary, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudiced to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Service Connection

Applicable Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. 1110, 1131 (West 2012); 38 C.F.R. 3.303(a) (2017).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for certain chronic diseases, such as arthritis, if diagnosed as such in service or manifested to a compensable degree within one year after a veteran's separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Where a veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310 (a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310 (a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310 (b)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background 

The Veteran is service connected for a right ankle injury sustained while in active duty. She contends that her back and left knee conditions were incurred during the same in-service injury that caused her service-connected right ankle condition. Alternatively, the Veteran contends that her back and left knee conditions were caused or aggravated by her service-connected right ankle condition. 

Service treatment records indicate that the Veteran injured her right leg in October 1982 during a fall while running to formation. She was diagnosed with a sprained right ankle at that time. 

In the April 2011 rating decision on appeal, the RO denied the Veteran's claims for service connection for back and left knee conditions because the evidence did not show that the Veteran had a current diagnosis of a back or left knee condition.

During her December 2014 hearing, the Veteran testified that she experienced lower back pain and left leg pain at the time of the original right knee injury and has continued to suffer from low back pain and left leg pain since that time. The Veteran asserted that she was completely injured and unable to move for eight months. She further asserted that she was placed in a cast up to her hip, including over her left knee and described symptoms of left leg swelling. The Veteran also repeated her original contention that her back and left knee conditions were either caused or aggravated by her service connected right ankle condition. The Veteran indicated that one of her private physicians, Dr. C. told her that her back and left knee conditions were due to her right ankle. 
 
In the October 2015 Remand, the Board found that the Veteran had not been afforded a VA examination in these matters. The Board additionally noted that the Veteran's VA treatment records from April 2011 through February 2014 showed that she had complained of lower back pain on numerous occasions. Further, the Board determined that a review of the record did not show that the Veteran had submitted treatment records from Dr. C. or previously identified this provider for the development of treatment records. Given that Dr. C., indicated that the Veteran's knee and back conditions were caused by or secondary to her ankle condition, the Board determined that such information would be probative in reaching a determination.

The Veteran subsequently submitted two statements from Dr. J.T.T., her private physician. The first statement, dated January 2016, noted only that the Veteran had been a patient of his practice since 1977. The second statement, dated November 2016, reported that the Veteran had been diagnosed with peripheral neuropathy, lumbar radiculopathy, and generalized anxiety. The doctor noted that she had a history of fractures to her right ankle and knee and severe osteoarthritis in both extremities that had resulted in chronic gait instability. See January 2016 and November 2016 Statements of Dr. J.R.R.

The Veteran was afforded a VA back examination in April 2016. The examiner diagnosed intervertebral disc syndrome and lumbar degenerative disc disease. He listed a date of diagnosis in October 2013 based upon MRI results. The examiner noted that the Veteran reported constant low back pain which she described as pressure and a burning-like pain sensation. She reported that low back pain got worse after sitting or standing for prolonged time or after walking long distances. The Veteran reported that her low back condition was a result of her military service or was due to or aggravated by her service connected right ankle sprain. See April 2016 VA Back Disability Benefits Questionnaire.

The examiner opined that the Veteran's lumbar condition was less likely than not caused by or a result of any injury, illness, or incident that occurred during service. As rationale he noted that service records were silent for the claimed condition and there was no evidence in the medical records that the Veteran required treatment for her back within at least 5 years after being released from active service. He noted that it is very well known in the medical literature that lumbar degenerative disc disease is considered a part of the normal aging process in patients older than 40 years old. It was his opinion that the actual lumbar condition was at least as likely as not caused by or a result of the normal aging process. Id.

He further opined that the Veteran's lumbar condition was less likely than not caused or aggravated by her service-connected right ankle sprain. As rationale, he noted that lumbar and right ankle conditions are not related pathophysiologically or anatomically to each other. Lumbar degenerative disc disease is a chronic condition that tends to progressively worsen over time with the natural aging process and/or due to repetitive trauma. The examiner noted that VA medical records were silent in respect to the right ankle condition since April 2011, which the examiner stated meant that the right ankle condition had been stable since the last evaluation. The examiner noted that the ankle joint is in a distinctly separate anatomical location from the lumbar spine. He then stated that he was unable to locate a peer-reviewed study that supported the concept that a right ankle sprain would aggravate lumbar degenerative disc disease. Rather, he opined that the Veteran's lumbar degenerative disc disease was more likely than not caused by age, obesity, and the Veteran's occupational history as a nurse practitioner for approximately 10 years. He stated that all of these factors made the Veteran predisposed to develop lumbar degenerative disc disease. Id. 

Additionally, the Veteran underwent a VA knee and lower leg examination in April 2016. The examiner rendered a diagnosis of left knee mild patellar tendonitis. The Veteran reported that her left knee pain was the result of the fall at Camp Salinas in 1982. She described the pain as constant and severe and stated that it was a burning pain at the left knee joint. She also reported symptoms of numbness at the left knee joint. The examiner noted no pain on examination and normal range of motion of the left knee. See April 2016 Knee Disability Benefits Questionnaire.  

The examiner opined that the Veteran's left knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. As rationale she noted that an October 1982 note indicated that the Veteran had been pushed and fell, causing her knee pain. The examiner noted that the specific knee was not mentioned. She stated that after the initial mention of knee pain there was no evidence of continuity or chronicity of any knee condition. Id.

She further opined that the left knee condition was less likely as not related to right ankle sprain. As rationale she stated that the medical evidence did not support the fact that having an ankle sprain caused patellar tendonitis of the contralateral leg. She further stated that it was less likely as not that the left knee condition was aggravated by her service connected right ankle condition. As rationale she noted that there was no written evidence that the left knee had been aggravated beyond natural progression of the disease. The Veteran had normal range of motion of the left knee joint. There was no written evidence supporting the fact that the left knee condition had been aggravated by right ankle sprain. Further, the two conditions are in different anatomical sites with different body structures and nerve supplies that are unrelated to each other. Id. 

In April 2017, the Veteran underwent an examination for her right knee. That examiner diagnosed a right knee sprain that was at least as likely as not (50% or greater probability) incurred in or caused by the in-service fall. As rationale he noted an October 1982 treatment note that stated "pain on (R) knee, pt states hurt knee 2 days ago while running," as well as evidence on LOD from October 1982 that stated the Veteran "injured her right leg when she fell while running to formation." See April 2017 Knee and Lower Leg DBQ.

Of note, the examiner also examined the Veteran's left knee. He indicated that range of motion was normal with no pain noted on examination. There was no evidence of crepitus, pain on weight-bearing, or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. Left knee strength was normal and there was no evidence of ankylosis. The Board notes that in a separate area of the report, the examiner indicated that there was bilateral pain on passive motion and bilateral evidence of pain when the joint was used in non-weight bearing. Id. 

Analysis

Back Condition

The Veteran seeks to establish service connection for a back condition. She asserts that her back condition can be attributed to service; or, in the alternative, is due to, the result of, or aggravated by her service-connected right ankle condition.

The evidence establishes that the Veteran has a current back disability. The Veteran is diagnosed with lumbar degenerative disc disease (DDD) with inverterbral disc syndrome as reflected by the April 2016 VA examination. As such, the first element of service connection has been established. 

As noted above, in statements and at her December 2014 hearing, the Veteran asserted that her back was injured in the same fall that caused the injury to her right ankle in service. She has further asserted that her back condition is secondary to her service-connected right ankle. The Veteran has identified her documented in-service fall in October 1982 as a possible source of her injury and service connection is in effect for the right ankle condition which resulted from that injury. As such, the second element of service connection has been established.

However, the Board finds that the evidence of record does not support a nexus between the Veteran's current back condition and her October 1982 in-service injury. Additionally, the preponderance of the evidence is against a finding that her back condition was cause or aggravated by her service connected right ankle condition. As such, service connection is not warranted. 

Service treatment records are negative for a back disorder. While the service treatment records do reflect that the Veteran sustained an injury to her right ankle, this in-service injury is not shown to have resulted in an injury or chronic disorder of the back. Here, the available service treatment records describe the Veteran's October 1982 fall and injuries to her right ankle and right leg. They further describe treatment and subsequent follow-up visits. Those records contain no mention of an injury to the Veteran's back. 

As mentioned above, the Veteran's claims file does not contain all of her STRs. The Board recognizes its heightened obligation to explain findings and conclusions, and heightened duty to consider carefully the benefit of the doubt rule. However, this heightened duty does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance. In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened. Russo v. Brown, 9 Vet. App. 46 (1996). 

While the Board regrets the unavailability of the Veteran's complete STRS, the records which are available, are particularly probative. Such treatment records specifically pertain to the in-service incident that the Veteran alleges was the cause of her current back condition. Even in the absence of complete STRS, it is reasonable to assume that those which are available and detail the treatment and follow-up for the Veteran's October 1982 fall would have made mention of other injuries (such as a back injury) sustained in the same incident. Rather, the earliest evidence of record of the Veteran's back condition is shown in VA treatment records from June 2011 when the Veteran complained of lower back pain. 

At the April 2016 examination, the examiner noted the Veteran's contentions as well as her diagnosis of intervertebral disc syndrome and lumbar degenerative disc disease as established by an MRI in October 2013. The examiner reviewed the STRS and post-service VAMC records and rendered a negative nexus opinion, as detailed above, with respect to both direct and secondary service connection. 

Thus, the medical evidence of record fails to establish a connection or relationship between the current back condition and service (including the in-service injury) or the service-connected right ankle condition.

Although the Veteran believes that the current diagnosis of intervertebral disc syndrome and lumbar degenerative disc disease and her symptoms of back pain are related to her active service, and/or to her service-connected disability, she has not provided any evidence that is of sufficient probative value to support her claims of service connection, on a direct or secondary basis. The November 2016 letter by Dr. J.T.T. noted a finding of lumbar radiculopathy and osteoarthritis of the bilateral extremities but was silent as to intervertebral disc syndrome or lumbar degenerative disc disease and provided no discussion of the nature and etiology of any lumbar radiculopathy, to include any relationship to the Veteran's service or her right ankle condition. Thus, the Board affords the November 2016 statement of Dr. J.T.T. little probative value. As mentioned above, the Veteran stated that a physician named Dr. C. told her that her current back condition was related to or a result of her right ankle condition. While the Veteran is competent to report the statements made to her by a treating physician, when afforded the opportunity to provide records from Dr. C. in support of her claim or to receive assistance by VA to obtain such records, the Veteran did not respond. See Wood v. Derwinski, supra.  

The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, as the medical questions in issue are complex in nature, the Board finds that the Veteran's opinion as to either the diagnosis or etiology of her back condition, to include intervertebral disc syndrome and lumbar degenerative disc disease and symptoms of back pain, falls outside the scope of her competency and thus does not create the requisite nexus needed for service connection on a direct or secondary basis.

While symptoms of back pain are capable of lay observation, the actual diagnosis of intervertebral disc syndrome and lumbar degenerative disc disease are not capable of lay observation and are not simple medical conditions. See Jandreau v. Nicholson, 492 F.3d at 1377, n. 4. The diagnosis of intervertebral disc syndrome and lumbar degenerative disc disease, and the determination of etiology for these conditions are complex medical questions requiring knowledge of the musculoskeletal system, orthopedic principles, and x-ray interpretation; they are not capable of lay diagnosis; and as such, the Board finds that the Veteran is not competent to diagnose intervertebral disc syndrome and lumbar degenerative disc disease, or to provide the requisite nexus opinion for this disability on a direct or secondary basis. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Hence, the Board finds the Veteran's lay assertions to be of minimal probative value compared to the detailed medical opinion against the claim.

The medical opinion provided by the April 2016 VA examiner contained not only clear conclusions with supporting data, but also a reasoned medical explanation as to why the Veteran's back conditions are not related to her in-service injury, or her service-connected right ankle disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The examiner specifically addressed whether or not the Veteran's service-connected right ankle caused or aggravated the Veteran's back condition on a secondary basis. See Allen v. Brown, 7 Vet. App. 439 (1995). Furthermore, the examiner gave an alternative etiology, opining that it was more likely that the Veteran's back disabilities were due to a combination of the normal aging process and factors such as age, obesity, and the Veteran's occupational history; factors which, he noted, made the Veteran predisposed to the development of lumbar degenerative disc disease. In forming the nexus opinion, the Veteran's lay assertions were considered in the analysis and therefore compliant with Dalton v. Nicholson, 21 Vet. App. 23 (2007). For these reasons, the Board finds that the VA examiner's opinion is of great probative value. As previously indicated, the Veteran's contentions that the cause of her back condition was initially due to her in-service fall, or that her service-connected right ankle condition caused or aggravated her current back disability, are not of sufficient competency to outweigh the medical examiner's highly probative opinion. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). Moreover, there is no medical opinion linking her current back disorder to service on a direct basis.

Accordingly, the Board finds that service connection for a back condition is not warranted on either a direct or secondary basis.

Left Knee Condition

The Veteran seeks to establish service connection for a left knee condition. She maintains, in essence, that her left knee condition can be attributed to service; or, in the alternative, this condition is due to, the result of, or aggravated by her service-connected right ankle condition.

In the present case, there is no dispute that the Veteran has a current disability of the left knee. The report of an April 2016 VA examination reflects that the Veteran has a diagnosis of left knee mild patellar tendonitis. As such, the first element of service connection has been established.

As noted above, the Veteran has asserted that her left knee was injured in the same fall that caused the injury to her right ankle in service. She has further asserted that her left knee condition is secondary to her service-connected right ankle. As such, the second element of service connection has been established.

Upon review, while the service treatment records do reflect that the Veteran sustained an injury to her right ankle, this in-service injury is not shown to have resulted in an injury or chronic disorder of the left knee. Here, the available STRs which document the October 1982 injury and subsequent treatment reveal no complaints, symptoms, or treatment of the left knee, to include left knee mild patellar tendonitis. As was discussed with regards to the Veteran's back condition, the Board finds it probative that the available STRs, which document treatment of her in-service fall, make no mention of any left knee or left leg injury. A post-service May 2011 VA treatment note documents knee pain but did not specify the knee. A review of the musculoskeletal system on that day noted "Range of motion decrease, rom limited due to ankle old fracture, knee pain, no swelling." In addition to being ambiguous with regard to which knee is being commented on, the note is ambiguous as to whether such knee pain was related to the ankle fracture. 

Thus, the medical evidence of record fails to establish a connection or relationship between the current left knee condition and service (including the in-service injury) or the service-connected right ankle condition.

Although the Veteran believes that the current diagnosis of left knee mild patellar tendonitis and her symptoms of left knee pain are related to her active service, and/or to her service-connected disability, she has not provided any evidence that is of sufficient probative value to support her claims of service connection, on a direct or secondary basis. The November 2016 letter by Dr. J.T.T. noted findings of severe osteoarthritis in both extremities that resulted in chronic gait instability. It was unclear if this sentence was in reference to the history of fractures of the right ankle and knee mentioned by Dr. J.T.T. or to the Veteran's left lower extremity, to include her left knee. Even assuming for the sake of argument that such a diagnosis was intended to refer to the Veteran's left knee, Dr. J.T.T. provided no discussion of the nature and etiology of a left knee condition, to include a nexus to the Veteran's service or her right ankle condition. Additionally, the November 2016 letter listed diagnoses of peripheral neuropathy, lumbar radiculopathy, and generalized anxiety, but provided no specific diagnosis of a left knee condition other than the relatively ambiguous statement of "severe osteoarthritis in both extremities that had resulted in chronic gait instability." Thus, the Board affords the November 2016 statement of Dr. J.T.T. little probative value. Again, while the Veteran competently reported that a physician named Dr. C. related her current left knee condition to her right ankle condition, she has provided no evidence to support this contention. 

The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, as the medical questions in issue are complex in nature, the Board finds that the Veteran's opinion as to either the diagnosis or etiology of her left knee mild patellar tendonitis and associated left knee pain falls outside the scope of her competency and thus does not create the requisite nexus needed for service connection on a direct or secondary basis.

While the symptoms of left knee instability, pain, weakness, tenderness, and swelling are capable of lay observation, the actual diagnosis of left knee mild patellar tendonitis is not capable of lay observation and is not a simple medical condition. See Jandreau v. Nicholson, 492 F.3d at 1377, n. 4. The diagnosis of left knee mild patellar tendonitis, and the determination of etiology for this condition is a complex medical question requiring knowledge of the musculoskeletal system, orthopedic principles, and x-ray interpretation; it is not capable of lay diagnosis; and as such, the Board finds that the Veteran is not competent to diagnose left knee mild patellar tendonitis, or to provide the requisite nexus opinion for this disability on a direct or secondary basis. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Hence, the Board finds the Veteran's lay assertions to be of minimal probative value compared to the detailed medical opinion against the claim.

The medical opinion provided by the April 2016 VA examiner contained not only clear conclusions with supporting data, but also a reasoned medical explanation as to why the Veteran's left knee condition was not related to her in-service injury, or her service-connected right ankle disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The examiner specifically addressed whether or not the Veteran's service-connected right ankle caused or aggravated the Veteran's left knee condition on a secondary basis. See Allen v. Brown, 7 Vet. App. 439 (1995). In forming the nexus opinion, the Veteran's lay assertions were considered in the analysis and therefore compliant with Dalton v. Nicholson, 21 Vet. App. 23 (2007). For these reasons, the Board finds that the VA examiner's opinion is of great probative value. As previously indicated, the Veteran's contentions that the cause of her left knee condition was initially due to her in-service fall, or that her service-connected right ankle condition caused or aggravated her current right knee disability, is not of sufficient competency to outweigh the medical examiner's highly probative opinion. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Accordingly, the Board finds that service connection for a left knee condition is not warranted on either a direct or secondary basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a back condition, to include as secondary to service-connected right ankle condition, is denied.

Entitlement to service connection for left knee condition, to include as secondary to service-connected right ankle condition, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


